REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having an actuator operably coupled to the slidable coupling component, wherein the actuator is movable between between a fixed position and an unfixed position, wherein, when the actuator is in the unfixed position, the slidable coupling component is movable along the length of the third arm link between the extended position and the retracted position, and wherein, when the actuator is in the fixed position, the slidable coupling component is fixed at a position either at the extended position, at the retracted position, or at a point between the extended position and the retracted position; an actuator operably coupled to the slidable coupling component, wherein the actuator is movable between a fixed position and an unfixed position, wherein, when the actuator is in the unfixed position, the slidable coupling component is movable along a length of the third arm link between an extended position and a retracted position, and wherein, when the actuator is in the fixed position, the slidable coupling component is fixed at a position either at the extended position, at the retracted position, or at a point between the extended position and the retracted position; a handle operably coupled to the slidable coupling component, wherein the handle is movable between a fixed position and an unfixed position, wherein, when the handle is in the unfixed position, the slidable coupling component is movable along the length of the third arm link between the extended .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656